COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Raphael
UNPUBLISHED


              Argued at Lexington, Virginia


              DAVID JOSEPH CECIL
                                                                            MEMORANDUM OPINION * BY
              v.     Record No. 0448-21-3                                  JUDGE ROBERT J. HUMPHREYS
                                                                                  APRIL 5, 2022
              COMMONWEALTH OF VIRGINIA


                                     FROM THE CIRCUIT COURT OF GILES COUINTY
                                                 H. L. Harrell, Judge

                               (Mark Q. Anderson, on brief), for appellant. Appellant submitting
                               on brief.

                               Matthew P. Dullaghan, Senior Assistant Attorney General (Mark R.
                               Herring, 1 Attorney General, on brief), for appellee.


                     Upon guilty pleas, the Circuit Court of Giles County convicted David Cecil for armed

              burglary, attempted robbery, conspiracy to commit robbery, conspiracy to commit burglary, and

              possessing a firearm after conviction of a felony. On appeal, Cecil contends that the circuit court

              erred in denying his motion to withdraw his guilty pleas.

                                                       BACKGROUND

                     On January 29, 2019, Cecil signed an agreement to plead guilty to armed burglary,

              attempted robbery, conspiracy to commit robbery, conspiracy to commit burglary, and possessing a

              firearm after conviction of a felony. In exchange for Cecil’s pleas, the Commonwealth agreed to

              drop charges of conspiracy to possess a firearm, conspiracy to use a firearm in the commission of a

              felony, and using a firearm in the commission of a felony.



                     *   Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1   Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
       On the same day that the plea agreement was executed, the circuit court conducted a hearing

upon Cecil’s pleas. During the plea colloquy, Cecil acknowledged that he understood the terms

of the plea agreement, the elements of the charged crimes and possible defenses, and that a guilty

plea waived certain trial and appellate rights. Cecil agreed that he and his attorney had discussed

any possible defenses and the terms of the plea agreement, and Cecil said that he understood the

maximum sentences he faced for his convictions. Cecil stated that it was his own decision to

plead guilty because he was, in fact, guilty and that his decision was not influenced by any force,

threat, or promises outside the plea agreement. Cecil further confirmed that he was not under the

influence of any substance that might impair his understanding of the proceedings. The circuit

court found that Cecil entered his guilty pleas freely, voluntarily, and intelligently.

       The Commonwealth’s summary of the evidence established that, on January 3, 2018,

Cecil’s son, Darren Cecil (Darren), agreed to help him commit a burglary and robbery at a

particular Giles County residence. Cecil persuaded Darren to participate by claiming that there

was a large quantity of drugs and money in the residence. Darren, Dakota Bailey, and five others

went to Cecil’s house and planned the attack, including deciding which of them would be armed

with guns. When the group arrived at the targeted residence, they kicked in the door. A

“shoot-out” followed, and both Cecil and Bailey were struck with gunfire. After the assailants

fled the scene, Cecil collapsed on the side of the road. Bailey died from the gunshot wound he

had sustained.

       Upon the stipulation of evidence, the circuit court found Cecil guilty of the crimes as

stated in the plea agreement. The circuit court granted the Commonwealth’s motion to nolle

prosequi the remaining charges under the plea agreement and continued the matter for

sentencing.




                                                 -2-
        After a replacement of Cecil’s court-appointed counsel and several continuances, Cecil

moved to withdraw his guilty pleas prior to his sentencing. In the motion, Cecil asserted when

he entered his pleas, he “had been suffering from mental health problems for some time” and that

the issues “interfered with his ability to understand the nature of his pleas and the effect of them

on his case.” Additionally, Cecil contended that “no attempt was made [by his prior attorney] to

investigate whether his mental health problems presented a defense of insanity” and that, if

permitted to withdraw his pleas, he would pursue an insanity defense.

        On Cecil’s motion, the circuit court ordered a mental health evaluation to determine

whether he was competent to participate in further proceedings. As a result of the evaluation, the

circuit court found Cecil incompetent to proceed in the case and ordered mental health treatment

to restore his competency. The circuit court later determined that, as of August 26, 2020, Cecil

was restored to competency.

        At the hearing on his motion to withdraw his guilty pleas, Cecil testified that he did not

remember entering the guilty pleas and he did not understand the charges to which he pled.

Cecil could not remember whether he discussed an insanity defense with his former counsel.

        The circuit court determined that Cecil’s answers during the plea colloquy were

“appropriate” and there was nothing to support a conclusion that he did not have a full

understanding of the proceedings. As to Cecil’s argument that he did not knowingly and voluntarily

enter his pleas, the circuit court found that Cecil failed to prove that proceeding under his prior plea

would constitute a manifest injustice. As to Cecil’s argument that his plea was entered into without

discussing the possibility of an insanity defense, the circuit court found that Cecil had failed to

establish a reasonable defense to the charges. Accordingly, the circuit court denied Cecil’s motion

to withdraw his guilty pleas. At a later hearing, the circuit court sentenced Cecil to eighty years of

imprisonment, with fifty years suspended, for burglary; ten years of imprisonment, with five


                                                  -3-
years suspended, for attempted robbery; ten years of imprisonment, all suspended, for conspiracy

to commit robbery; five years of imprisonment, all suspended, for conspiracy to commit

burglary; and five years of imprisonment, all suspended, for possessing a firearm after conviction

of a felony. This appeal followed.

                                             ANALYSIS

       “We review a court’s decision to deny a motion to withdraw a plea of guilty or nolo

contendere under an abuse of discretion standard.” Spencer v. Commonwealth, 68 Va. App. 183,

186 (2017) (citing Pritchett v. Commonwealth, 61 Va. App. 777, 785 (2013)). Accordingly, we will

only reverse the circuit court’s ruling upon “clear evidence that [the decision] was not judicially

sound.” Id. (alteration in original) (quoting Jefferson v. Commonwealth, 27 Va. App. 477, 488

(1998)). “Only when reasonable jurists could not differ can we say an abuse of discretion has

occurred” with regard to a circuit court’s denial of a motion to withdraw a guilty plea. Williams

v. Commonwealth, 59 Va. App. 238, 246-47 (2011) (quoting Tynes v. Commonwealth, 49

Va. App. 17, 21 (2006)).

       Code § 19.2-296 provides:

               A motion to withdraw a plea of guilty or nolo contendere may be
               made only before sentence is imposed or imposition of a sentence
               is suspended; but to correct manifest injustice, the court within
               twenty-one days after entry of a final order may set aside the
               judgment of conviction and permit the defendant to withdraw his
               plea.

The Code is silent, however, as to what standard a court should apply for pre-sentencing motions

to withdraw guilty pleas. 2 In resolving this question, the Supreme Court has held that a trial

court should grant a motion to withdraw before sentencing if there is good cause to believe that




       2  Cecil did not object to, nor does he assign error to, the circuit court using the manifest
injustice standard when disposing of his argument that he did not knowingly and voluntarily

                                                 -4-
               it was entered by mistake or under a misconception of the nature of
               the charge; through a misunderstanding as to its effect; through
               fear, fraud, or official misrepresentation; was made involuntarily
               for any reason; or even where it was entered inadvisedly, if any
               reasonable ground is offered for going to the jury.

Bottoms v. Commonwealth, 281 Va. 23, 34 (2011) (quoting Parris v. Commonwealth, 189 Va.

321, 325 (1949)).

       That said, a motion to withdraw a guilty plea is not a mechanism “to enable

gamesmanship or mere regret.” Pritchett, 61 Va. App. at 788. Thus, the Supreme Court has

established a test to evaluate the merits of a pre-sentencing motion to withdraw a guilty plea:

“[A] motion to withdraw a guilty plea made prior to sentencing should only be granted if a

two-part test is satisfied: first, that the motion is made in good faith, and second, the defense

advanced in support of the motion is reasonable and not merely dilatory or formal.” Branch v.

Commonwealth, 60 Va. App. 540, 546 (2012).3

       This Court has stated that the first prong of the test requires the defendant “to establish a

good-faith basis for making the guilty plea and later seeking to withdraw it.” Williams, 59

Va. App. at 246. “The good faith requirement ‘protects the integrity of the judicial process by

precluding defendants from using a guilty plea as a subterfuge to manipulate the court[.]’”

Hubbard v. Commonwealth, 60 Va. App. 200, 208 (2012) (quoting Cobbins v. Commonwealth,

53 Va. App. 28, 34 (2008)).

       In his argument on appeal, other than an unsupported statement that the motion to

withdraw was made in “good faith,” Cecil fails to explain “his basis for making the guilty plea[s]




plead guilty. See Edmonds v. Commonwealth, 292 Va. 301, 305-07 (2016) (quoting Justus v.
Commonwealth, 274 Va. 143, 153 (2007)).

       3In addition, “prejudice to the Commonwealth [is] a relevant factor that should be
considered when reviewing a motion to withdraw a guilty plea.” Small v. Commonwealth, 292
Va. 292, 298 (2016).
                                            -5-
and later seeking to withdraw [them].” Williams, 59 Va. App. at 246 (emphasis added). This

unsubstantiated claim provides no basis to conclude that Cecil satisfied the first prong of the test

required for reversal of the trial court’s decision to deny the motion to withdraw his guilty pleas.

See Rule 5A:20(c).

        Even assuming, without deciding, that Cecil did establish a good-faith basis for both

entering into and withdrawing his guilty pleas, he still failed to meet his burden of showing a

reasonable defense. “A reasonable defense sufficient to withdraw a guilty plea is ‘one based

upon a proposition of law or one supported by credible testimony, supported by affidavit.’”

Ramsey v. Commonwealth, 65 Va. App. 593, 602 (2015) (quoting Williams, 59 Va. App. at 249).

“[T]he reasonable defense requirement ‘defeats motions to withdraw which would result in an

essentially futile trial[.]’” Hubbard, 60 Va. App. at 208 (quoting Cobbins, 53 Va. App. at 34).

The movant need not present proof that he would prevail on his asserted defense, but only that

evidence that allows the court “to determine whether the defendant has made a prima facie

showing of a reasonable defense.” Hernandez v. Commonwealth, 67 Va. App. 67, 79 (2016).

“To meet the burden of introducing prima facie evidence of a reasonable defense, a defendant is

required to ‘proffer[ ] . . . sufficient facts to support the asserted defense, such that it is

reasonable to present it to the judge or jury trying the case.’” Spencer, 68 Va. App. at 189

(alterations in original) (quoting Hernandez, 67 Va. App. at 79).

        Cecil argues that “with the finding of incompetency so close in proximity to his pleas

coupled with his history of mental health problems, he presented a possible substantive defense

of insanity at the time of the offense.” The problem with Cecil’s argument is that competency to

stand trial and insanity at the time of the offense are not synonymous legal or factual concepts.

        “In Virginia . . . insanity is an affirmative defense that the defendant must establish to the

satisfaction of the fact finder.” Morgan v. Commonwealth, 50 Va. App. 120, 126 (2007)


                                                   -6-
(quoting Shifflett v. Commonwealth, 221 Va. 760, 769 (1981)). “[U]nder the M’Naghten test for

insanity, recognized in Virginia, the defendant may prove that at the time of the commission of

the act, he was suffering from a mental disease or defect such that he did not know the nature and

quality of the act he was doing . . . .” White v. Commonwealth, 272 Va. 619, 625 (2006).

Alternatively, a defendant may prove a defense of insanity by establishing that, even if he did

know of the nature and quality of his actions, “he did not know what he was doing was wrong.”

Id.

       On the other hand, the defendant’s state of mind at the time of the offense is irrelevant to

the question of whether the defendant is competent to stand trial. Instead, the competency

inquiry focuses on whether the defendant has “‘sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding’ and has ‘a rational as well as factual

understanding of the proceedings against him.’” Godinez v. Moran, 509 U.S. 389, 396 (1993)

(emphasis added) (quoting Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam)).

       We have previously addressed the issue of the withdrawal of a guilty plea based upon a

proffered insanity defense in Hernandez. There we held that the circuit court abused its

discretion in denying the defendant’s motion to withdraw his guilty plea because the circuit court

improperly weighed the defendant’s proffered insanity defense. In Hernandez, the defendant

presented testimony from a doctor who opined that the defendant was legally insane at the time

of the offense. 67 Va. App. at 74. The circuit court found the Commonwealth’s evidence more

credible and denied the motion. Id. On appeal, we held that the circuit court abused its

discretion because “it is not the trial court’s role to evaluate credibility of witnesses, nor to

determine whether the proffered defense will be successful.” Id. at 79. Because the defendant’s

witness “concluded appellant was insane at the time of the offenses; the jury, as factfinder,




                                                 -7-
would decide whether such conclusion was credible.” Id. at 80. Thus, the defendant established

the existence of a reasonable defense. Id.

       In this case, in contrast to Hernandez, Cecil presented no evidence tending to establish

that, during the January 2018 incident which he instigated and planned, he was suffering from a

mental disease or defect such that he did not know the nature and quality of his acts, that he did

not know what he was doing was wrong, or that he was totally deprived of the mental power to

control or restrain his actions. Cecil’s vague, claimed history of mental health issues in the past

does not support a conclusion of insanity at the time of his offenses. The mere fact that the

circuit court found that Cecil was not competent to proceed with sentencing nearly two years

after the offenses has no tendency to prove a defense of legal insanity. Nor did Cecil’s claim at

the January 13, 2021 hearing that he did not recall or understand his guilty pleas, which he

entered about a year before, have any bearing upon his mental condition in January 2018.

Indeed, unlike the defendant in Hernandez, Cecil proffered no evidence relating to his mental

state at the time of the offense. Accordingly, Cecil did not present prima facie evidence that, if

believed, would permit a factfinder to conclude that he was legally insane at the time of the

offense. Thus, we cannot say that the circuit court abused its discretion in finding that Cecil

failed to present a reasonable defense to warrant withdrawal of his guilty pleas. 4




       4  We recognize that “focusing on ‘admissions made by a defendant in a guilty plea and
the attendant colloquy . . . is misplaced in the context of a Code § 19.2-296 motion to withdraw a
guilty plea prior to sentencing.’” Hubbard, 60 Va. App. at 208 (quoting Bottoms, 281 Va. at 33).
Here, though, while the trial court noted that appellant’s responses during the plea colloquy were
“appropriate” and supported a conclusion that appellant understood the proceedings, the trial
court also found that appellant had failed to establish a reasonable defense. Moreover, having
reached the conclusion that the record supports the trial court’s decision, we need not consider
whether the Commonwealth would have sustained prejudice by a withdrawal of appellant’s
guilty pleas. See Commonwealth v. White, 293 Va. 411, 419 (2017) (recognizing that “judicial
restraint dictates that we decide cases on the best and narrowest grounds available” (quoting
Commonwealth v. Swann, 290 Va. 194, 196 (2015))).
                                                  -8-
                                         CONCLUSION

       Because the record demonstrates that the circuit court did not abuse its discretion in denying

Cecil’s motion to withdraw his guilty pleas, we affirm Cecil’s convictions.

                                                                              Affirmed.




                                                -9-